Title: To Benjamin Franklin from Thomas Digges, 25 May 1779
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
25.th. May. [1779]
On the business of the purchase which I have wrote you about by every post save the last for four or five back, I have nothing now to say, as nothing new has arose: There has been another item from the person who has it in contemplation, “that the affair was properly attended to, that it requird deliberation, and the answer should be given as soon as possible”—nothing therefore can be further urgd by my friend until an opening is given by the person with whom he has to deal. I have every reason to beleive it was taken so seriously, that a messenger was dispatchd to a quarter where You are very conversant, in order to probe to the bottom what might appear dark, or palliate offensive parts of the proposition. This is not unlikely from the length of time taken to give an answer, and a seeming disinclination not to give one, or to throw any cloud over the matter, for a few days to come, when in all probability the answer may be returnd. If my surmises have any foundation, I make no doubt but you have discoverd or had a hint of what has been attempted.
We have no news here that is good save the arrival of the Wt. India fleet with the loss only of one ship wch founderd— this has given us vast spirits & contradicts the reports of the Brest fleet being out to intercept them. The report so current some days ago that DEstaign had been beaten by Byron & lost 14 Ships is now totally discredited; but a similar ridiculous storey even told as coming from N York will be again beleived & swallowd. It is yet asserted as a fact that La Motte Picquets Squadn. is dispersd & many of the Amn Ships lost.
There was nothing material at New York the 10th Feby. nor no appearances of any active exertions on either side. The plan there now, I find, is to procure a revolt in the Jerseys for this purpose there had been sundry Torey Gentn let to go freely into that Country. Jeb Fisher is one of those and after being twice there is at length arrivd in London and is much with the Ministerial People evincing the probability of still succeeding by such a maneuvre— Eden & Gov Johnstone lean to the same opinion, & it has got out from one of them that Govr Franklin is to be the chief Engine for the business— He is to go into the Jerseys, insinuate himself into the good graces of some of the leading people & then to be supported by the Army when he sees proper to hoist the Kings Standard.— Wild as all this may appear to you, I am nevertheless of opinion there is one branch of the Admn that will encourage its being put into execution.— The Examination to come on before the House this week of the Torey Refugees—Galloway, Allen, Fisher &c &c—will probably throw some new light on this matter. It does not appear that the Ministry are yet tired of murder & devastation, but I think it high time for them to be warnd against the errors they have frequently been led into by hungry Governors & discontented Toreys driven from their freinds & Country by their wicked & insidious conduct. No accots yet of the sailing of the fleet from Torbay. I am &c &c
Allen Hamilton

I should be glad You will not forget Yr. promise to help me to a drawing from a certain picture I spoke to you & Mr. F——n about.

